Citation Nr: 1427127	
Decision Date: 06/16/14    Archive Date: 06/26/14

DOCKET NO.  11-00 863	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a stress fracture of the left knee or tibia.

2.  Entitlement to service connection for a heart disability.

3.  Entitlement to service connection for hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A-L Evans, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1990 to January 1991 and November 1992 to November 1994.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a February 1995 rating decision of the St. Paul, Minnesota, Regional Office (RO) of the Department of Veterans Affairs (VA).

The issues of entitlement to service connection for a heart disability and hearing loss are REMANDED to the agency of original jurisdiction.  VA will notify the appellant if further action is required.


FINDING OF FACT

The Veteran does not have a current disability in the area of the left knee or tibia.


CONCLUSION OF LAW

The criteria for establishing service connection for a stress fracture of the left knee or tibia have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103(a), 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  

A standard notice letter in October 2010 satisfied the duty to notify provisions for the claim of service connection for a stress fracture of the left knee or tibia.  This letter notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Pre-adjudicatory notice was not possible as the Veteran's claim was filed in December 1994.  However, the claim was subsequently readjudicated in a December 2010 statement of the case, which cured any timing problems.  Thus, VA's duty to notify has been met.

The Veteran's available service treatment records and VA medical treatment records have been obtained.  In October 2010, the RO requested records from the Social Security Administration (SSA).  However, in November 2010, SSA responded that they have no medical on file or are unable to locate a medical record.  Given that SSA has indicated they do not have records pertaining to the Veteran, further record requests in that regard would be futile.

The Board notes that the Veteran was not afforded a VA examination for this claim.  However, as will be discussed below, there is currently no diagnosis of record for the disability and there is no evidence of persistent or recurrent symptoms of the claimed disability.  Accordingly, a VA examination for the claimed stress fracture of the left knee or tibia is not required.  See 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); Duenas v. Principi, 18 Vet. App. 512 (2004).

There is no indication in the record that any additional evidence, relevant to the issue decided, is available and not part of the claims file.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  


II.  Analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

The Veteran filed a claim of service connection for a stress fracture of the left knee.  The RO also characterized the issue as a fracture of the left tibia.  The Veteran has not provided any evidence that he currently has a disability of the left knee or tibia.  One note by the Veteran indicates that he had a stress fracture of the left knee during basic training.  The Veteran's service treatment records appear to be complete and contain many entries.  The records do not reference a stress fracture and service examinations subsequent to that time period reflect a normal left knee.  At his separation examination, the Veteran indicated he had a tricked or locked knee once in a while.  However, the separation examination was normal as to the knee.

A significant amount of post-service VA treatment records have been associated with the claims file dating as early as February 1998.  Although there is evidence of multiple medical problems, including musculoskeletal problems, the records are devoid of identifying any left knee or tibia problem.  Additionally, although the Veteran sought treatment for multiple problems, he did not complain of any stress fracture of the left knee or tibia, or any symptoms in that area of the body.  Thus, the evidence spanning the many years of the claim does not reflect that the Veteran has a current disability of the left knee or tibia.

A threshold for establishing service connection for a claimed condition is the presence of a current disability.  In light of the evidence detailed above, the Board finds that the Veteran does not have a current disability in the area of the left knee or tibia.  This is so for the entire pendency of the claim, including for the time period shortly prior to the claim.  See Romanowsky v. Shinseki, 26 Vet. App. 289 (2013); McClain v. Nicholson, 21 Vet. App. 319 (2007).  In the absence of proof of a present disability, there can be no valid claim for service connection.  Gilpin v. West, 155 F. 3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Thus, there is no basis for awarding benefits for this claim.

As noted previously, a remand is not necessary for a VA examination or opinion for this claim.  One part of the requirement is that the record contains competent lay or medical evidence of a current diagnosed disability or persistent or recurrent symptoms of disability.  See 38 C.F.R. § 3.159(c)(4)(A).  The record clearly does not contain competent lay or medical evidence of a current diagnosed disability pertaining to a stress fracture of the left knee or tibia.  Additionally, as discussed previously, the record also does not contain competent lay or medical evidence of persistent or recurrent symptoms of disability.  Thus, a VA examination is not necessary for this claim.

The preponderance of the evidence is against the claim of service connection for a stress fracture of the left knee or tibia; there is no doubt to be resolved; and service connection is not warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for a stress fracture of the left knee or tibia is denied.


REMAND

In regard to the heart disability claim, service treatment records dated July 1994 show that the Veteran was treated for an asymptomatic, benign cardiac systolic flow murmur.  The medical record indicates that the Veteran's pre-cardial systolic murmur grade was 2/4.  He was diagnosed with a benign flow cardiac murmur.

Post-service VA treatment records show that in March 2006, an examination of the Veteran's heart revealed a regular rate and rhythm, with no murmurs, gallops or rubs.  A December 2009 chest x-ray revealed no acute cardiopulmonary diseases.  
In January 2010, the Veteran was treated for chest pains.  The chest results were normal and the examiner noted atypical chest pain with complete resolution.  The only risk factors noted were a smoking history and use of oral tobacco.  Another January 2010 VA treatment record indicated a normal echocardiogram without evidence of clinically significant pathology.  

Although there is presently no current diagnosis of a heart disability, unlike the stress fracture claim in the decision above, the record at least contains evidence of recurrent symptoms of the claimed disability.  Because the Veteran has complaints of chest pain, the service records show at least some type of heart issue, and there is at least an indication that the two may be linked, the Board finds that a VA examination is warranted for this claim.  See 38 C.F.R. § 3.159(c)(4); McLendon, 20 Vet. App. at 81.

As to the hearing loss claim, the Veteran contends that he is entitled to service connection for hearing loss due to noise exposure during active duty service.  The Board finds that further development is required prior to adjudicating the Veteran's claim. 

A June 2010 note from a private audiologist indicated that the results from a May 2010 private evaluation showed moderate high frequency hearing loss beginning at 4000 Hertz in the Veteran's left ear and at 3000 Hertz in the Veteran's right ear.  The private audiologist opined that it was more likely than not that the current condition had its onset while the Veteran was on active duty service and continued since that time.  

The Veteran was afforded a VA audiological examination in September 2010 to determine the nature and etiology of his hearing loss.  The Veteran stated that he served as a truck driver during service and was exposed to noises, to include noise from C-130 aircrafts.  He denied any civilian noise exposure.  

The audiometric findings revealed bilateral hearing loss for VA purposes.  38 C.F.R. § 3.385.  The examiner found mild sensorineural hearing loss at the 4000 Hertz range in the Veteran's left ear and mild to moderate sensorineural hearing loss in the 3000 Hertz and 4000 Hertz range in the Veteran's right ear.  The examiner concluded that she could not resolve if the Veteran's hearing loss was due to his active duty service without resorting to mere speculation.  She noted that the Veteran's claims file was not reviewed.

A VA medical note dated in October 2010 showed that the Veteran's hearing condition affected his ability to "make out" words or numbers and that he coped by repeating back what others said to him.  

In a November 2010 medical addendum, the September 2010 examiner stated that the Veteran had a normal audiogram at separation.  She stated that literature does not support delayed onset hearing loss from noise exposure.  In a second medical addendum provided in November 2010, the September 2010 examiner stated that the Veteran's hearing loss was not caused by military noise exposure.  She noted that the difference between the Veteran's entrance examination and separation audiogram were within test-retest reliability and did not exceed criteria for the Standard Threshold Shift per OSHA (Occupational Safety and Health Administration).  Therefore, the difference between examinations could not be presumed to be due to military noise exposure.  

"When audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a 'disability' at that time, he or she may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service."  Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  Thus, the lack of evidence of hearing loss in service is not fatal to the claim for service connection. 

The VA examiner appeared to rely on the absence of hearing loss during service as the primary rationale for the opinion and did not attribute the hearing loss to any other cause.  Accordingly, remand for an examination and opinion to determine whether the Veteran's hearing loss had its clinical onset during, or is otherwise related to, his active duty service is required.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Lastly, as the Veteran may be receiving regular treatment at the VA Medical Center (VAMC) in Columbia, South Carolina, any additional treatment records should be obtained on remand.

Accordingly, these issues are REMANDED for the following actions:

1.  Obtain the Veteran's more recent treatment records from the Columbia VAMC and associate the records with the claims folder.

2.  Thereafter, schedule the Veteran for a VA examination in connection with his heart disability claim.  The entire claims file, to include a complete copy of this remand, should be made available to, and reviewed by, the designated examiner.  All appropriate tests and studies should be performed and all clinical findings should be reported in detail.

The examiner should identify the Veteran's heart disabilities, if any.  Based on a review of the evidence of record, the examiner should provide an opinion as to the medical probabilities that the Veteran has a current heart disability that had its onset during, or is otherwise related to, his active military service.  

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

3.  Also, schedule the Veteran for a VA audiological examination by an appropriate medical professional, other than the September 2010 audiologist, to determine the nature and etiology of the claimed hearing loss.  The entire claims file, to include all electronic files, must be reviewed by the examiner.  The examiner is to conduct all necessary tests and studies.

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any diagnosed hearing loss had its clinical onset during active service or is related to any in-service disease, event, or injury, to include exposure to loud noise.

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

4.  Finally, readjudicate the issues remaining appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


